Burch, J.
(dissenting): In the school district case in 80 Kansas, plaintiff made a levy according to its needs, taking into consideration the attached property. It received no taxes from that property and was short in funds to that extent. Defendant did not take into consideration the property detached from it and made no levy on that property. It did, however, .through mistake of the county clerk, receive taxes on that property to the full amount which application of its rate produced. Plaintiff suffered a real injury. Its revenues were actually depleted, while defendant had a surplus, and it was *811just and equitable that defendant should make plaintiff whole. We have no such case here.
In this instance, plaintiff and defendant are not private corporations. While they hold title to school sites and schoolhouses, etc., they do not enjoy the general property rights of natural persons. They are merely legislative agents to receive-and disburse what the legislature provides for them through administration of a taxation scheme by another set of legislative agents. While schools are supported under our system by taxes laid on property within the district, the quasi corporation has no legal right to taxes from such property, as a landowner is entitled to rent of his own land. Taxes are not a part of a school district’s estate as rents are part of a landowner’s estate, and we are not warranted in carrying over into the field of school taxes the legal implications from the private property relation.
What happened was this: Plaintiff and defendantJn perfect innocence and good faith acted upon the county clerk’s certificate of amount of taxable property in its district, made levies according to its need, and received and expended the money. The treasuries of the two taxing bodies were not affected. Defendant received no money' beyond its necessities. It neither levied nor was paid any taxes for use of plaintiff, and it had and received no sum in taxes, which it ought not to have received. Defendant had no estate which was augmented by what it received. Plaintiff had no estate which was diminished by what defendant received. The mistake produced some slight inequality between taxpayers of the two districts. Those in plaintiff’s territory paid a little more, and those in defendant’s territory paid a little less, than they would have done if the grain company’s property had been correctly listed. But as between the two districts, each one conducted its affairs with perfect regularity and plaintiff had no legal or equitable claim on defendant’s school money for either 1918 or 1919.
Giving property a wrong situs on the assessment roll occurs so frequently, the legislature was obliged to provide a remedy. The mistake being administrative, the remedy provided is administrative. As a practical matter, all tax schemes must be closed against error and irregularity at some time, even though some inequality result. After administrative correction, adequate to meet every public and private need,, is barred, the courts ought not to interfere.
Should plaintiff recover, it will not be to make up any deficiency *812in its school money for 1918 or 1919. The effect of the judgment will simply be to place to plaintiff’s credit a sum of money which will enable it to reduce its tax levy for 1924, on property then in its territory. The sum must be raised by a special levy for 1924, on property then in defendant’s territory. The property in neither district will be the same as six years ago. Taxpayers will suffer who were not benefited by the assessor’s mistake, and taxpayers will be benefited who did not suffer. The whole matter is stale, and the court’s decision will create precisely the kind of disturbance which, as a matter of public policy, the legislature undertook to prevent, and will be an invitation to barratry.
Dawson, J., joins in this dissent.